Citation Nr: 1034798	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
degenerative joint disease of the right knee, to include an 
initial disability rating in excess of 10 percent and a 
disability rating in excess of 20 percent as of February 25, 
2010.  

2.  Entitlement to a disability rating in excess of 30 percent 
for status post-gunshot wound of the right lower extremity at 
muscle group XI with status post-upper tibia osteotomy.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from January 1952 to December 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, denying the Veteran's claim of 
entitlement to a disability rating in excess of 30 percent for 
gunshot wound residuals of the right lower extremity and granting 
service connection for degenerative joint disease of the right 
knee and assigning a 10 percent disability rating.  These claims 
were previously remanded by the Board in March 2008 and August 
2009 for additional evidentiary development.  

The record suggests that the Veteran cannot work due to his 
service-connected right lower extremity disabilities.  See Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009) (finding that a claim 
to TDIU benefits is not a free-standing claim that must be pled 
with specificity; it is implicitly raised whenever a pro se 
Veteran, who presents cogent evidence of unemployability, seeks 
to obtain a higher disability rating).  While a May 2009 rating 
decision notes that the Veteran had been denied Individual 
Unemployability in the past, there is no evidence of record to 
suggest that the RO has in fact ever considered this claim.  The 
Veteran's February 2010 VA examination appears to raise an 
informal claim of TDIU, and as such, this issue is REFERRED to 
the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Prior to February 25, 2010, the Veteran's right knee 
degenerative joint disease was manifested by pain and arthritic 
changes; it was not manifested by flexion limited to 30 degrees 
or less, extension limited to 15 degrees or less, or ankylosis.  

2.  As of February 25, 2010, the Veteran's right knee 
degenerative joint disease has been manifested by pain and 
extension limited to 15 degrees; it has not been manifested by 
flexion limited to 45 degrees or less or ankylosis.  

3.  The Veteran's residuals of a gunshot wound of the right lower 
extremity are manifested by severe instability; it is not 
manifested by ankylosis or nonunion of the tibia and fibula.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an increased 
disability rating for degenerative joint disease of the right 
knee, to include an initial disability rating in excess of 10 
percent and a disability rating in excess of 20 percent as of 
February 25, 2010, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5260-61 (2009).  

2.  The criteria for establishing entitlement to a disability 
rating in excess of 30 percent for status post-gunshot wound of 
the right lower extremity with status post-upper tibia osteotomy, 
muscle group XI, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.56, 4.68, 4.71a, 4.73 
Diagnostic Codes 5256-63, 5312 (2009).  





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  A letter provided to the Veteran in 
July 2005 informed him of the need to demonstrate a worsening of 
his service-connected disability.  Also, a letter was sent to the 
Veteran in August 2006 that notified him of the need to 
demonstrate an impact on employment, as well as general notice as 
to how disability ratings and effective dates are assigned.  
While this letter was not sent until after the initial 
adjudication of the claim, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in September 
2005 and February 2010, and VA has obtained these records as well 
as the records of the Veteran's outpatient treatment with VA.  
Copies of the Veteran's private medical records have also been 
incorporated into the claims file.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial 
compliance with its March 2008 and August 2009 remand directives.  
The Board notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance."  See D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall (Stegall v. West, 11 Vet. App. 268) violation when the 
examiner made the ultimate determination required by the Board's 
remand).  The record indicates that the Veteran was afforded a VA 
examination for the scars of his right lower extremity and that 
he was subsequently assigned a separate disability rating for 
these scars.  Additional VA outpatient treatment records were 
also obtained, and the Veteran was provided another VA 
examination of his right lower extremity in February 2010.  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of their normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes 
that evaluate impairment resulting from service-connected knee 
disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic 
Code 5257 (other impairment, including recurrent subluxation or 
lateral instability), Diagnostic Code 5258 (dislocated semilunar 
cartilage), Diagnostic Code 5259 (symptomatic removal of 
semilunar cartilage), Diagnostic Code 5260 (limitation of 
flexion), Diagnostic Code 5261 (limitation of extension), 
Diagnostic Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Degenerative Joint Disease

The Veteran contends that he is entitled to an increased 
disability rating for his service-connected degenerative joint 
disease of the right knee.  Specifically, the Veteran is seeking 
an initial disability rating in excess of 10 percent prior to 
February 25, 2010, and, a disability rating in excess of 20 
percent as of February 25, 2010.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to an increased disability rating.  

For historical purposes, the Veteran was granted service 
connection for degenerative joint disease of the right lower 
extremity in an October 2005 rating decision.  A disability 
rating of 10 percent was assigned under Diagnostic Code 5010, 
effective as of June 17, 2005.  The Veteran appealed this 
decision to the Board in July 2006.  Subsequently, in a May 2010 
rating decision, the RO increased the Veteran's disability rating 
to 20 percent, effective as of February 25, 2010.  Since this 
grant did not constitute a full grant of the benefits sought on 
appeal, this claim is still in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  

Upon filing his claim, the Veteran was afforded a VA examination 
of the right lower extremity in September 2005.  The examiner 
noted that X-rays from July 2005 revealed severe degenerative 
joint disease within the femorotibial and patellofemoral joint 
compartments with bilateral chondrocalcinosis.  It was noted that 
the Veteran used a cane for ambulation on an intermittent but 
frequent basis and a scooter for long distances.  His gait was 
described as antalgic.  Examination revealed there to be giving 
way, instability, pain and deformity of the right knee, with no 
stiffness or episodes of dislocation, subluxation or locking.  
Range of motion testing revealed extension of the right knee to 0 
degrees with a lack of endurance upon repetition.  Flexion of the 
right knee was to 110 degrees with pain beginning at 90 degrees.  
There was no joint ankylosis.  

The record also contains a number of VA outpatient treatment 
records.  According to a February 2007 X-ray, the Veteran had 
advanced degenerative osteoarthritis of the right knee that was 
most severe along the medial joint compartment.  Large marginal 
osteophytes were also seen arising from the lateral tibial 
plateau.  There was also moderately advanced degenerative changes 
of the patellofemoral joint.  Similar findings were reported 
following X-rays taken in January 2008 and July 2008.  A February 
2008 outpatient treatment record notes that the Veteran needed 
partial assistance in his activities of daily living due to his 
right knee disability, and that he was housebound and unable to 
leave the house alone.  

The record also contains a VA knee evaluation from January 2008.  
The Veteran reported having much less pain and being able to move 
his knee better.  Range of motion of the right knee was flexion 
to 80 degrees and extension to 10 degrees.  The range of motion 
was noted to be painless.  

The Veteran was afforded an additional VA examination of the 
right lower extremity on February 25, 2010.  Examination revealed 
the Veteran to have an antalgic gait and it was noted that he 
always used a wheelchair for assistance with ambulation.  The 
right knee also exhibited crepitus, deformity, malalignment, 
tenderness, pain at rest, instability, abnormal motion and 
guarding of movement.  Range of motion measurements revealed 
flexion of the right knee to 70 degrees and extension was limited 
by 15 degrees.  There was objective evidence of pain following 
repetitive motion, but there was no additional limitation after 
three repetitions.  There was no joint ankylosis.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to a disability rating in excess of 10 percent 
for his degenerative joint disease of the right knee prior to 
February 25, 2010.  Prior to February 25, 2010, the Veteran's 
right knee degenerative joint disease was rated under Diagnostic 
Code 5010 for traumatic arthritis.  38 C.F.R. § 4.71a.  This code 
instructs the rater to rate the knee under Diagnostic Code 5003 
for degenerative arthritis.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The diagnostic codes that focus on limitation of 
motion of the knee are Diagnostic Codes 5260 and 5261.  

Normal range of motion of the knee is to zero degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  A 
higher disability rating of 20 percent is warranted under 
Diagnostic Code 5260 when there is evidence of limitation of 
flexion of the leg to 30 degrees, or, under Diagnostic Code 5261 
when there is limitation of extension of the leg to 15 degrees.  
38 C.F.R. § 4.71a.  According to the Veteran's September 2005 VA 
examination, the Veteran had flexion of the right knee to 110 
degrees and to 90 degrees without pain.  Therefore, a higher 
disability rating for limitation of flexion would not be 
warranted.  Likewise, the Veteran's right knee had full extension 
to 0 degrees during this examination, so a higher disability 
rating would not be warranted for limitation of extension either.  
The January 2008 VA evaluation also found extension to 10 degrees 
and flexion to 80 degrees without pain.  These ranges of motion 
would not warrant a higher disability rating than 10 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5260-61.  

Applying the DeLuca criteria to the Veteran's claim, the Board 
concludes that the Veteran is not entitled to an increased 
disability rating.  According to the September 2005 VA 
examination, the Veteran had flexion to 90 degrees and normal 
extension of the right knee.  The examiner did note a lack of 
endurance upon repetition.  However, the examiner did not 
indicate that this resulted in a degree of impairment similar to 
limitation of extension to 15 degrees.  The January 2008 knee 
evaluation also noted that the Veteran was able to move his knee 
free of pain.  Therefore, the evidence does not demonstrate that 
the Veteran is entitled to a higher initial disability evaluation 
based on the DeLuca criteria.  

The Board has also considered whether the Veteran is entitled to 
a disability rating in excess of 20 percent for degenerative 
joint disease of the right knee, as of February 25, 2010.  As 
already noted, the Veteran was found to have extension to 15 
degrees during his February 2010 VA examination.  Under 
Diagnostic Code 5261, a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees and a 30 percent 
rating will be assigned for limitation of extension of the leg to 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Therefore, 
the evidence of record demonstrates that a higher disability 
rating of 20 percent is not warranted as of February 25, 2010 for 
limitation of extension of the right knee.  

The Board has also considered whether the Veteran may be entitled 
to a separate disability rating for limitation of flexion of the 
right knee as of February 25, 2010.  The VA Office of General 
Counsel stated in VAOPGCPREC 9-04 that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg may 
be assigned for disability of the same joint.  Under Diagnostic 
Code 5260, a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  The Veteran was found to have flexion to 70 degrees 
during his February 2010 VA examination.  Therefore, the 
preponderance of the evidence demonstrates that the Veteran is 
not entitled to a separate disability rating for limitation of 
flexion of the right knee.  

The Board has again considered the DeLuca criteria in making the 
above determination.  However, the February 2010 examiner noted 
that while there was objective evidence of pain on motion, there 
was no further limitation of motion upon repetition.  Therefore, 
the DeLuca criteria do not demonstrate entitlement to a 
disability rating in excess of 20 percent as of February 25, 
2010.  

The Board recognizes that the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating is based upon additional disability.  In 
the present case, however, the Veteran has already been assigned 
a separate rating under Diagnostic Code 5257 for instability of 
the right lower extremity.  As such, further consideration of 
this matter is not warranted.  Likewise, the Veteran has already 
been granted separate disability ratings for scarring of the 
right lower extremity and neurological impairment of the right 
lower extremity.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 C.F.R. 
§ 3.321(b).  The Court has clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
right knee degenerative joint disease are pain and limitation of 
motion.  However, such impairment is contemplated by the rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260-61.  
The rating criteria reasonably describe the Veteran's disability 
and referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

Finally, the Board has also considered additional evidence 
submitted by the Veteran in July 2010, including photographs of 
the Veteran's injury and a request for a new scooter.  However, 
none of this evidence demonstrates that the Veteran is entitled 
to a higher disability rating for limitation of motion of the 
right lower extremity.  

Having assigned staged ratings in this case, VA has applied the 
holding of the Court in Fenderson v. West, 12 Vet. App. 119 
(1999).  However, as outlined in detail above, further staged 
ratings are not appropriate in this case.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to an 
increased disability rating for degenerative joint disease of the 
right knee, to include a disability rating in excess of 10 
percent prior to February 25, 2010, and a disability rating in 
excess of 20 percent as of February 25, 2010, must be denied.  

Status Post-Gunshot Wound

The Veteran contends that he is entitled to a disability rating 
in excess of 30 percent for the residuals of a gunshot wound of 
the right lower extremity with status post-upper tibia osteotomy 
of muscle group XI.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran is not entitled to a disability rating in excess of 30 
percent for his service-connected gunshot residuals at any time 
during the pendency of the claim.  

For historical purposes, the Veteran was originally granted 
service connection for the residuals of a gunshot wound to the 
right lower extremity in an April 1954 rating decision.  A 20 
percent disability rating was assigned, effective as of December 
9, 1953.  The Veteran's rating was increased to 30 percent in an 
August 1995 rating decision, effective as of May 26, 1994.  The 
Veteran filed a claim for an increased disability rating in June 
2005, which was denied by the RO in an October 2005 rating 
decision.  He appealed this decision to the Board in July 2006.  

Upon filing his claim for an increased disability rating, the 
Veteran was afforded a VA examination of the right lower 
extremity in September 2005.  It was noted that the Veteran 
suffered a gunshot wound of the right lower extremity during his 
military service.  Following service, the Veteran underwent a 
right tibia osteotomy in 1990 due to genu varus deformity.  X-
rays from July 2005 revealed severe degenerative joint disease 
within the femorotibial and patellofemoral joint compartments 
with bilateral chondrocalcinosis and metallic fixation device 
traversing the lateral tibial condylar compartment.  Examination 
revealed an antalgic gait with no joint ankylosis.  However, 
there was evidence of crepitus, deformity and instability of the 
right knee.  The examiner diagnosed the Veteran with a loss of 
muscle group XI, a right tibia varus deformity, right knee antero 
and mediolateral instability, and right knee contracture.  An 
October 2005 addendum notes that the Veteran had partial loss of 
use of the right lower extremity balance and propulsion.  

The record also contains a number of VA outpatient treatment 
records.  X-rays taken in 2007 and 2008 revealed large marginal 
osteophytes arising from the lateral tibial plateau.  There was 
also evidence of a previous tibial plateau osteotomy with a 
metallic staple seen along the lateral aspect of the tibial 
plateau and extensive vascular calcification.  A February 2008 
outpatient treatment record notes that the Veteran needed partial 
assistance in his activities of daily living due to his right 
knee disability, and that he was housebound and unable to leave 
the house alone.  The record also contains a VA knee evaluation 
from January 2008.  The Veteran reported having much less pain 
and being able to move his knee better.  There was no swelling 
and the range of motion was noted to be painless.  

The Veteran was afforded another VA examination of the right 
lower extremity on February 25, 2010.  It was noted that the 
Veteran suffered a large caliber bullet wound of the right calf 
during military service that resulted in decreased coordination, 
pain, weakness and fatigability.  The group XI muscles were 
damaged resulting in tissue loss and intermuscular scarring.  
Examination revealed the Veteran to have an antalgic gait and it 
was noted that he always used a wheelchair for assistance with 
ambulation.  The right knee exhibited crepitus, deformity, 
malalignment, tenderness, pain at rest, instability, abnormal 
motion and guarding of movement.  The examiner concluded that the 
Veteran suffered from moderate medial and lateral instability of 
the right knee.  There was no joint ankylosis.  

Based on the above evidence, the Board finds that the Veteran is 
not entitled to a disability rating in excess of 30 percent for 
his service-connected gunshot wound residuals of the right lower 
extremity.  The Veteran is currently rated under Diagnostic Code 
5257 for lateral instability of the right lower extremity.  Under 
Diagnostic Code 5257, a 30 percent rating will be assigned with 
evidence of severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  This is the maximum 
disability rating available under Diagnostic Code 5257.  A higher 
disability rating of 40 percent is warranted when there is 
evidence of ankylosis or nonunion of the tibia and fibula.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5262.  However, both 
VA examinations of record concluded that the Veteran did not 
suffer from ankylosis, and there is no evidence of nonunion of 
the tibia and fibula.  As such, a higher disability rating is not 
warranted under any other diagnostic code pertaining to the knee.  

The Board has also considered whether the Veteran would be 
entitled to a higher disability rating if rated under Diagnostic 
Code 5311 for impairment of Muscle Group XI.  However, a 30 
percent disability rating is the maximum disability rating 
available under this code as well.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  

The Board has also considered whether the Veteran may be entitled 
to a separate disability rating under Diagnostic Code 5311, in 
addition to his 30 percent rating under Diagnostic Code 5257.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, in the 
present case, the associated symptomatology would overlap and 
result in pyramiding.  Evaluating the same manifestations of a 
disability under different diagnostic codes is to be avoided.  
See 38 C.F.R. §4.14.  According to 38 C.F.R. § 4.56, the degree 
of severity of a muscle disability is based on symptomatology 
such as loss of muscle substance, loss of power, fatigue, or 
incoordination.  However, the RO already considered symptoms such 
as right knee contracture and right muscle atrophy and 
instability when assigning the maximum 30 percent disability 
rating under Diagnostic Code 5257.  As such, to assign a separate 
disability rating based on the same symptoms would result in 
pyramiding.  

Furthermore, , as of February 25, 2010, the Veteran has been 
rated as 30 percent disabled for his gunshot wound residuals, 20 
percent disabled for degenerative joint disease of the right 
knee, 20 percent disabled for loss of sensation of the right 
lower extremity, and 10 percent disabled for residual scarring of 
the right lower extremity.  Therefore, the Veteran's combined 
disability rating for the right lower extremity is 60 percent.  
See 38 C.F.R. § 4.25, Table I.  Under Diagnostic Code 5163, 
amputation of the leg below the thigh is rated as no more than 60 
percent disabling.  38 C.F.R. § 4.71a.  According to the 
Amputation Rule, the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  38 C.F.R. 
§ 4.68.  Therefore, the Veteran is fully compensated for his 
disability of the right lower extremity.  

The Board has again considered whether referral for 
extraschedular consideration is warranted.  However, the 
Veteran's symptoms associated with his service-connected gunshot 
wound residuals of the right lower extremity are pain, 
instability, loss of balance and loss of muscle.  Such impairment 
is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-63.  The rating criteria reasonably 
describe the Veteran's disability and referral for consideration 
of an extraschedular rating is, therefore, not warranted.  

Finally, the Board has also considered additional evidence 
submitted by the Veteran in July 2010, including photographs of 
the Veteran's injury and a request for a new scooter.  However, 
this evidence fails to demonstrate that the Veteran is entitled 
to a disability rating in excess of 30 percent for his gunshot 
wound residuals of the right lower extremity.  The record already 
demonstrates that the Veteran uses a wheelchair for ambulation 
and he has been assigned a separate disability rating for his 
significant scarring.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to a 
disability rating in excess of 30 percent for gunshot residuals 
of the right lower extremity must be denied.  



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased disability rating for degenerative 
joint disease of the right knee, to include an initial disability 
rating in excess of 10 percent and a disability rating in excess 
of 20 percent as of February 25, 2010, is denied.  

Entitlement to a disability rating in excess of 30 percent for 
status post-gunshot wound of the right lower extremity, with 
status post-upper tibia osteotomy, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


